99 F.3d 1158
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Christine MILLS, Petitioner,v.DEPARTMENT OF THE ARMY, Respondent.
No. 96-3016.
United States Court of Appeals, Federal Circuit.
Aug. 30, 1996.

Before NEWMAN, PLAGER, and CLEVENGER, Circuit Judges.
PER CURIAM.


1
Christine Mills, who was employed as an Administrative Support Assistant by the Army, petitions for review of the final decision of the Merit Systems Protection Board, Docket No. DC0752950480-I-1, sustaining her removal for physically attacking and injuring her acting supervisor.  We affirm.


2
The incident for which Petitioner was discharged occurred after her acting supervisor had attempted to counsel her for failing to timely deliver a telephone message.  According to the supervisor, Petitioner became angry and walked out of the counselling session.  She later returned to his office to inform him of a dental appointment scheduled for the following day.  An argument ensued which became violent.  After several calls for help, other employees responded and pulled Petitioner from the supervisor.


3
Petitioner's description of the dispute was that the supervisor attacked her, slapped her face and stepped on her foot.  She states that the injuries she inflicted were the result of her attempts to defend herself.  The Administrative Judge reviewed the evidence, including photographs of the participants' injuries.  Several witnesses, including those who came to the supervisor's rescue, corroborated his description of the events, whereas no witness corroborated Petitioner's version.  The Administrative Judge found Petitioner's version of the events not to be credible.  Petitioner asserts that the witnesses were biased against her and lied.  However, credibility determinations by the Administrative Judge must be accorded substantial deference upon appeal.  Since the Administrative Judge's credibility determinations were supported by the great weight of evidence, we can not disturb them.


4
Petitioner states that she was discriminated against as a 44 year old black woman.  However, Petitioner withdrew her discrimination claims in order to meet this court's jurisdictional requirements.  See Mills v. Army, No. 96-3016 (Fed.  Cir. April 26, 1996) (order denying government's motion to dismiss for lack of jurisdiction).  The discrimination claim can not be raised in this forum.